NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID M. MORGAN,                                No. 20-17034

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00571-DCB

 v.
                                                MEMORANDUM*
COCHISE COUNTY BOARD OF
SUPERVISORS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David M. Morgan appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging First Amendment violations. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1048 (9th Cir. 2012).

We affirm.

      The district court properly dismissed Morgan’s First Amendment malicious

prosecution claims for failure to state a plausible claim. See Hartman v. Moore,

547 U.S. 250, 261-62 (2006) (“A Bivens (or § 1983) action for retaliatory

prosecution will not be brought against the prosecutor, who is absolutely immune

from liability for the decision to prosecute . . . .”); see also Nieves v. Bartlett, 139

S. Ct. 1715, 1722 (2019) (“[P]laintiffs in retaliatory prosecution cases . . . must

also prove as a threshold matter that the decision to press charges was objectively

unreasonable because it was not supported by probable cause.”).

      The district court properly dismissed Morgan’s claims arising from court

and jail staff’s allegedly retaliatory actions because these actions would not chill a

person of ordinary firmness from continuing to engage in the protected activity.

See Sampson v. County of L.A. by & through L.A. County Dep’t of Child. & Fam.

Servs., 974 F.3d 1012, 1019 (9th Cir. 2020) (discussing the requirements of a First

Amendment retaliation claim).

      The district court properly dismissed Morgan’s claims of respondeat

superior liability under Arizona law against defendant Board of Supervisors

because Morgan failed to comply with Arizona state law Notice of Claim rules.

See Ariz. Rev. Stat. § 12-821.01 (requiring plaintiffs to serve notice of claims


                                            2                                     20-17034
against a public entity within 180 days of accrual of cause of action).

      The district court did not abuse its discretion by dismissing Morgan’s

complaint without leave to amend because amendment would have been futile.

See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth

standard of review and grounds for dismissing without leave to amend).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-17034